Order entered February 13, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01226-CV

                          HENRY DOMAGALSKI, Appellant

                                            V.

                           DELMA DOMAGALSKI, Appellee

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-13-0889-Z

                                        ORDER
      We DENY appellant’s February 12, 2015 motion to reset the date of oral argument.




                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE